                       Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 1 of 7


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              FOR RESPONSE TO EMAILS (DKT.
                                                                    255)
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                        CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 2 of 7


                   1          Plaintiffs submit this Response to the Court’s Order for Response to Emails (Dkt. 255).

                   2   For the reasons set forth below, Plaintiffs believe that the emails and evidence the Court has

                   3   received continue to show that Defendants are circumventing the Court’s PI Order and are trying

                   4   to obtain percent complete levels to say they have completed enumeration without regard for the

                   5   accuracy of the enumeration. These Census employees’ submissions again raise the question of

                   6   what it means when the Bureau asserts that a count is 99% complete. It appears that the employees

                   7   discussing enumeration would not agree that the count is 99% complete and accurate in their areas.

                   8          A.      Mr. Hautamaki (Dkt. 248)

                   9          Mr. Hautamaki reports that operations in two counties in Maryland will be “wrapping up”

               10      today, despite the Court’s PI Order staying the September 30 deadline imposed by the Replan. As

               11      of last night, according to the Bureau’s website, the Baltimore ACO is at 91.5% NRFU

               12      completion, while the Hanover ACO, which Prince George’s county appears under, is at 96.1%

               13      NRFU completion. Maryland overall is at 99.0% completion according to the Bureau’s numbers

               14      last night. Thus, Mr. Hautamaki’s account shows that Defendants are claiming completion by

               15      hitting 99.0%, despite what must be thousands of housing units being uncounted. The

               16      censushardtocountmaps2020.us website shows that Baltimore has many tracts at the sub-40%

               17      response level, as of last night. This artificial deadline, supported by no reasoned decisionmaking,

               18      is leaving many in Maryland uncounted.

               19             B.      Anonymous (Dkt. 254)

               20             This Anonymous emailer is in the San Francisco Field Office. Similar to Mr. Hautamaki’s

               21      situation, as of last night, according to the Bureau’s website, the San Francisco ACO is at 97.5%

               22      NRFU completion, while California overall is at 99.2%. Even in San Francisco, according to the

               23      censushardtocountmaps2020.us website, there are tracts at sub-50% level.

               24             Anonymous also reiterates what the Court is aware of from Mr. Fontenot. In Mr.

               25      Fontenot’s words, “It is difficult to bring back field staff once we have terminated their

               26      employment.” Dkt. 81-1, Fontenot Decl. ¶ 98. Anonymous highlights part of Defendants’ plan:

               27      ignore the Court’s PI Order under the guise of a “contingency,” but reach a point where further

               28      enumeration cannot happen. Defendants’ will point to 99% completion, without providing any
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                           PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 3 of 7


                   1   explanation as to the decreased accuracy of the count due to their continual actions to ignore the

                   2   Court’s orders, and how the country will be affected.

                   3              C.     Mr. Costa (Dkt. 252)

                   4              Mr. Costa notes that there much work to do in the Las Vegas area and Nevada generally,

                   5   “[e]specially in the minority population.” Instead of methodically getting complete and accurate

                   6   counts, enumerators “are being pressure[d] by the Supervisors to close cases quickly, if not at all

                   7   accurately.” Mr. Costa’s account again shows that Defendants prioritizing completion rate, while

                   8   sacrificing accuracy and completeness, despite no reasoned decisionmaking as to why they would

                   9   do that.

               10                 D.     Anonymous (Dkt. 249)

               11                 The Anonymous emailer states that in the last 4 weeks, “an estimated nearly 2 million

               12      households” have self-responded to the Census. As Defendants announced on September 28,

               13      2020, all counting operations, NRFU and self-response, are targeted to conclude on October 5,

               14      2020. As Anonymous notes, allowing counting to continue furthers “the interest of a full and

               15      accurate count,” something that Defendants should be striving to fulfill, yet seem determined not

               16      to let happen.

               17                 E.     Mr. Boka (Dkt. 250)

               18                 Aside from working for the Bureau, it is unclear from Mr. Boka’s account what his role has

               19      been. Much of Mr. Boka’s statement does not seem directly related to Census operations.

               20

               21      Dated: September 30, 2020                           LATHAM & WATKINS LLP

               22                                                          By: /s/ Sadik Huseny
                                                                              Sadik Huseny
               23
                                                                           Steven M. Bauer (Bar No. 135067)
               24                                                          steven.bauer@lw.com
                                                                           Sadik Huseny (Bar No. 224659)
               25                                                          sadik.huseny@lw.com
                                                                           Amit Makker (Bar No. 280747)
               26                                                          amit.makker@lw.com
                                                                           Shannon D. Lankenau (Bar. No. 294263)
               27                                                          shannon.lankenau@lw.com
                                                                           LATHAM & WATKINS LLP
               28                                                          505 Montgomery Street, Suite 2000

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2                            PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 4 of 7


                   1                                          San Francisco, CA 94111
                                                              Telephone: 415.391.0600
                   2                                          Facsimile: 415.395.8095

                   3                                          Richard P. Bress (admitted pro hac vice)
                                                              rick.bress@lw.com
                   4                                          Melissa Arbus Sherry (admitted pro hac vice)
                                                              melissa.sherry@lw.com
                   5                                          Anne W. Robinson (admitted pro hac vice)
                                                              anne.robinson@lw.com
                   6                                          Tyce R. Walters (admitted pro hac vice)
                                                              tyce.walters@lw.com
                   7                                          Genevieve P. Hoffman (admitted pro hac vice)
                                                              genevieve.hoffman@lw.com
                   8                                          Gemma Donofrio (admitted pro hac vice)
                                                              gemma.donofrio@lw.com
                   9                                          LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
               10                                             Washington, D.C. 20004
                                                              Telephone: 202.637.2200
               11                                             Facsimile: 202.637.2201

               12                                             Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
               13                                             Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
               14                                             California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               15
                       Dated: September 30, 2020              By: /s/ Jon M. Greenbaum
               16                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               17                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               18
                                                              Ezra D. Rosenberg (admitted pro hac vice)
               19                                             erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
               20                                             dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               21                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               22                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               23                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               24                                             RIGHTS UNDER LAW
               25                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               26                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
               27
                                                              Attorneys for Plaintiffs National Urban League;
               28                                             City of San Jose, California; Harris County,

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3                           PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 5 of 7


                   1                                          Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
                   2                                          Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                   3
                                                              Wendy R. Weiser (admitted pro hac vice)
                   4
                                                              weiserw@brennan.law.nyu.edu
                   5                                          Thomas P. Wolf (admitted pro hac vice)
                                                              wolft@brennan.law.nyu.edu
                   6                                          Kelly M. Percival (admitted pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
                   7                                          BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
                   8                                          New York, NY 10271
                                                              Telephone: 646.292.8310
                   9                                          Facsimile: 212.463.7308
               10                                             Attorneys for Plaintiffs National Urban League;
               11                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               12                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               13                                             NAACP; and Navajo Nation

               14                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               15                                             PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
               16                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               17
                                                              Facsimile: 213.385.9089
               18
                                                              Attorneys for Plaintiff City of San Jose
               19
                                                              Doreen McPaul, Attorney General
               20                                             dmcpaul@nndoj.org
                                                              Jason Searle (pro hac vice forthcoming)
               21                                             jasearle@nndoj.org
                                                              NAVAJO NATION DEPARTMENT OF
               22                                             JUSTICE
                                                              P.O. Box 2010
               23                                             Window Rock, AZ 86515
               24                                             Telephone: (928) 871-6345

               25                                             Attorneys for Navajo Nation

               26      Dated: September 30, 2020              By: /s/ Danielle Goldstein
                                                              Michael N. Feuer (Bar No. 111529)
               27                                             mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
               28                                             kathleen.kenealy@lacity.org

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4                            PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 6 of 7


                   1                                          Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
                   2                                          Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
                   3                                          CITY ATTORNEY FOR THE CITY OF
                                                              LOS ANGELES
                   4
                                                              200 N. Main Street, 8th Floor
                   5                                          Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
                   6                                          Facsimile: 213.978.8312

                   7                                          Attorneys for Plaintiff City of Los Angeles

                   8   Dated: September 30, 2020              By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
                   9                                          legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
               10                                             michaelmu@ci.salinas.ca.us
               11                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               12                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               13                                             Facsimile: 831.758.7257

               14                                             Attorneys for Plaintiff City of Salinas
               15      Dated: September 30, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
               16                                             rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
               17
                                                              lhough@edelson.com
               18                                             EDELSON P.C.
                                                              123 Townsend Street, Suite 100
               19                                             San Francisco, CA 94107
                                                              Telephone: 415.212.9300
               20                                             Facsimile: 415.373.9435

               21                                             Rebecca Hirsch (admitted pro hac vice)
                                                              rebecca.hirsch2@cityofchicago.org
               22                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               23                                             Mark A. Flessner
               24                                             Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
               25                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               26                                             Facsimile: (312) 744-5185

               27                                             Attorneys for Plaintiff City of Chicago

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5                            PLTFS.’ RESP. TO DKT. 255
                        Case 5:20-cv-05799-LHK Document 267 Filed 09/30/20 Page 7 of 7


                   1
                       Dated: September 30, 2020                         By: /s/ Donald R. Pongrace
                   2                                                     Donald R. Pongrace (admitted pro hac vice)
                                                                         dpongrace@akingump.com
                   3                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                                         LLP
                   4
                                                                         2001 K St., N.W.
                   5                                                     Washington, D.C. 20006
                                                                         Telephone: (202) 887-4000
                   6                                                     Facsimile: 202-887-4288

                   7                                                     Dario J. Frommer (Bar No. 161248)
                                                                         dfrommer@akingump.com
                   8                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                                         LLP
                   9                                                     1999 Avenue of the Stars, Suite 600
                                                                         Los Angeles, CA 90067-6022
               10                                                        Phone: 213.254.1270
                                                                         Fax: 310.229.1001
               11

               12                                                        Attorneys for Plaintiff Gila River Indian
                                                                         Community
               13
                       Dated: September 30, 2020                         By: /s/ David I. Holtzman
               14                                                        David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
               15                                                        HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
               16                                                        Jacqueline N. Harvey
                                                                         50 California Street, 28th Floor
               17                                                        San Francisco, CA 94111
                                                                         Telephone: (415) 743-6970
               18
                                                                         Fax: (415) 743-6910
               19
                                                                         Attorneys for Plaintiff County of Los Angeles
               20

               21
                                                               ATTESTATION
               22
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               23
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               24
                       in this filing.
               25

               26
                       Dated: September 30, 2020                         LATHAM & WATKINS LLP
               27
                                                                         By: /s/ Sadik Huseny
               28                                                            Sadik Huseny

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       6                            PLTFS.’ RESP. TO DKT. 255
